Title: From George Washington to the Earl of Buchan, 22 April 1793
From: Washington, George
To: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)



My Lord,
Philadelphia April 22d 1793

You might, from appearances, suspect me of inattention to the honor of your corrispondence: and if you should, I can assure you it would give me pain. Or you might conceive that, I had rather make excuses than acknowledge, in time, the receipt of your favors, as this is the second instance of considerable lapse between the dates of them and my acknowledgments: this also would hurt me—for the truth is, that your favor of the 22d of last Octobr, under cover of one from Doctr Anderson of the 3d of November, accompanying the 7th, 8, 9, 10 & 11th volumes of the Bee, did not come to my hands until the 18th of the present month.
Having by me the rough draught of the letter I had the honor of addressing to your Lordship in May, I do agreeably to your request, transmit a copy thereof. It is difficult for me, however, to account for the miscarriage or delay of the original, as it was

committed to the care of Mr Robertson at his own request, to be forwarded along with the Portrait of me which (for the reasons therein assigned) a preference had been given of him to take for your Lordship—both of which I expected you had received long since.
The works of Doctr Anderson do him much credit—and when they ar⟨e⟩ more extensively known will, I am persuaded, meet a very ready sale in this Country. I have taken an occasion to mention his wish to a respectable member of the Philosophical Society of this City, who has promised to bring his name forward at the next meeting: entertaining no doubt of his being readily admitted; as his pretensions are known to stand upon solid ground.
The favorable wishes which Your Lordship has expressed for the prosperity of this young & rising Country, cannot but be gratefully received by all its citizens, and every lover of it. One mean to the contribution of which, and its happiness, is very judiciously portrayed in the following words of your letter “to be little heard of in the great world of Politics” These words I can assure your Lordship are expressive of my sentiments on this head; and I believe it is the sincere wish of United America to have nothing to do with the Political intrigues, or the squabbles of European Nations; but on the contrary, to exchange Commodities & live in peace & amity with all the inhabitants of the earth; and this I am persuaded they will do, if rightfully it can be done. To Administer justice to, and receive it from every Power with whom they are connected will, I hope, be always found the most prominent feature in the Administration of this Country; and I flatter myself that nothing short of imperious necessity can occasion a breach with any of them. Under such a system if we are allowed to pursue it, the Agriculture and Mechanical Arts; the wealth and population of these States will encrease with that degree of rapidity as to baffle all calculation—and must surpass any idea your Lordship can, hitherto, have entertained on the occasion. To evince that our views (whether realised or not) are expanded, I take the liberty of sending you the Plan of a new City, situated about the centre of the Union of these States, which is designed for the permanent Seat of the Government. And we are at this moment deeply engaged, and far advanced in extending the inland navigation of the River (Potomac) on

which it stands and the branches thereof through a tract of as rich Country—for hundreds of miles—as any in the world. Nor is this a solitary instance of attempts of the kind, although it is the only one which is near completion, & in partial use. Several other very important ones are commenced and little doubt is entertained that in ten years if left undisturbed we shall open a communication by water with all the Lakes Northward & Westward of us with which we have territorial connections; and an inland navigation in a few years more from Rhode Island to Georgia inclusively—partly by cuts between the great Bays & Sounds—& partly between the Islands & Sand banks & the Main from Albemarle sound to the River St Mary’s—To these, may also be added, the erection of bridges over considerable Rivers, & the commencement of Turn-Pike Roads as further indications of the improvements in hand.
The family of Fairfax’s in Virginia—of whom you speak—are also related to me by several intermarriages before it came into this Country (as I am informed) and since; and what remain of the old stock are near neighbours to my estate of Mount Vernon. The late Lord (Thomas) with whom I was perfectly acquainted—lived at the distance of Sixty miles from me after he had removed from Belvoir (the Seat of his kinsman) which adjoins my estate just mentioned; and is going to be inhabited by a young member of the family as soon as the house which some years ago was burnt can be rebuilt. With great esteem & respect I have the honor to be Your Lordships Most Obedt Hble Servant

Go: Washington

